McGuane, J.
This is a civil motor vehicle infraction heard in the Milford District Court.
The defendant and Commonwealth both appeared before the Appellate Division and argued their respective positions.
For an untrained and conscientious citizen the ways of the Court and their rules may at times seem unreal, and this defendant has seized on a part of the General Laws and argued that it must be applied to his case according to his interpretation of the Laws.
Without beating a dead horse, suffice it to say that the defendant has not raised any issue of law for this court to consider.
TKe findings of the Trial Judge are affirmed and the appeal is dismissed.